Citation Nr: 1135865	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to residuals of a toe fracture of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to October 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In June 2007, the Veteran testified before a Decision Review Officer (DRO) in Indianapolis, Indiana.  A transcript of that hearing is of record.  

In August 2009, the Board remanded the issue for further evidentiary development.  In a February 2010 decision, the Board denied the claim.  The Veteran's appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's February 2010 decision, and returned the case to the Board for readjudication.  

In May 2011, the Veteran submitted private medical records in support of his claim directly to the Board.  In an August 2011 Report of Contact, a Board employee noted that the Veteran wished to waive RO review of the additional evidence.  A written waiver was not provided.  

The issue of entitlement to an increased rating for residuals of a fractured right 5th toe of the right foot has been raised by the record in a September 2010 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the March 2011 Joint Motion for Remand, the parties agreed that VA failed to fulfill its duty to assist the Veteran in the development of his claim when reasonable attempts to obtain private medical records from Dr. Brown were not made.  In April 2011, the Veteran submitted treatment reports from Drs. Brown and Kahn without a written waiver of RO review as required by 38 C.F.R. § 20.1304 (2010).  The Veteran's representative also did not provide a written waiver in his August 2011 Informal Hearing Presentation, and requested that the claim be remanded for another examination that includes consideration of all the medical evidence that is currently in the Veteran's file.  Hence, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for a right knee disability since September 2009.  After securing any necessary release, the RO should obtain these records, including any recent VA treatment reports and any additional private medical records from Drs. Brown and Kahn.  

2.  Thereafter, the RO should schedule the Veteran for a VA joints examination.  The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements that he did not sustain a right knee injury in service but that he experienced irritation when he had to kneel on steel surfaces to perform his duties in service.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic right knee disability that began in or is otherwise related to his active military service?
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic right knee disability that that is proximately due to, or aggravated by, his service-connected residuals of a fracture of the right 5th toe?  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by service-connected disability.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, and any other indicated action accomplished, the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a fracture of the right 5th toe should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

